DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/28/2022.

Allowable Subject Matter
3.	Claims 1-16 and 19-34 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Lee et al. does not teach or suggest a receiver configured to: receive NAS policy control data from a Policy Control Function, PCF, the NAS policy control data identifying a user, the NAS policy control data being based on a subscription to the telecommunications network, the subscription being associated with the user, the NAS policy control data comprising at least one authorization parameter identifying whether the user is permitted to transmit user data over the control plane via the NAS protocol; and receive from one of a User Equipment, UE, and an Application Server, AS, an NAS transmission request identifying the user and requesting transmission of the user data over the control plane via the NAS protocol, the NAS transmission request including the user data for transmission; and an NAS transmission authorizer configured to control whether the transmission of the user data over the control plane via the NAS protocol should be authorized based on the authorization parameters and the NAS transmission request. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631